Citation Nr: 0000675	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to October 
1945 and February 1947 to March 1949.  From February 1944 to 
April 1945 the veteran was a prisoner of war (POW) of the 
German government.  He died on January [redacted], 1997. The 
appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for the cause of 
the veteran's death.  The appellant disagreed with the RO's 
denial of entitlement to accrued benefits.


FINDINGS OF FACT

1. In July 1986, the RO granted service connection for 
beriberi and assigned a noncompensable disability rating.  
The RO denied service connection for coronary artery disease.  
The veteran did not appeal that rating decision.

2.  The veteran was not diagnosed with beriberi heart disease 
or with any other residual of beriberi at the time of the 
July 1986 rating decision.

3. In May 1987, the RO denied the veteran's claim for 
entitlement to service connection for residuals of frostbite.  
The veteran did not appeal that rating decision.

4.  The veteran was not diagnosed with residuals of frostbite 
at the time of the May 1987 rating decision.

5.  The veteran died on January [redacted], 1997.


CONCLUSION OF LAW

The July 1986 and May 1987 RO decisions did not contain clear 
and unmistakable error.  Entitlement to accrued benefits is 
not warranted.  38 U.S.C.A. § 5121 (West 1991);38 C.F.R. 
§§ 3.105, 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to accrued benefits.  In 
essence, she seeks on an accrued basis an earlier effective 
date for service connection for heart disease and service 
connection for frostbite residuals.  Her claim for 
entitlement to accrued benefits is based upon her contention 
that two claims of the veteran that were pending at the time 
of his death should have been granted by the RO.  The two 
claims consist of asserted clear and unmistakable error (CUE) 
in July 1986 and May 1987 RO rating decisions which, 
respectively, denied service connection for heart disease and 
frostbite.  

In the interest of clarity, the Board will briefly review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.


Applicable law and regulations

Accrued Benefits

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claims of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claims of the veteran and, by 
statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

CUE

The veteran failed to perfect an appeal of July 1986 and May 
1987 rating decisions.  Therefore, both rating decisions 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  Such final decisions 
may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has propounded a three-
pronged test to determine whether clear and unmistakable 
error is present in a prior determination: (1) "[E]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown,
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v.Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

In order to determine whether either the July 1986 and/or May 
1987 rating decisions contained CUE a review of the law and 
evidence which was before the rating board "at that time" 
must be undertaken.  38 C.F.R. § 3.104(a) (1999).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1986 or 1987 in 
determining whether CUE existed.

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (1986); 38 C.F.R. § 
3.303(a) (1986).  That an injury occurred in service alone is 
not enough; there must be current disability resulting from 
that condition or injury.  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service:avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states 
and dysthymic disorder (or depressive neurosis).  38 C.F.R. 
§ 3.309(c) (1986).

Schedule for rating disabilities

Beriberi is rated under the appropriate diagnostic code 
relating to residuals of peripheral neuritis, 
cardiorespiratory or digestive symptoms or edema.  38 C.F.R. 
§ 4.88a, Diagnostic Code 6314 (1986).


The July 1986 RO rating decision

Factual background

Service records reflect that the veteran was a POW of the 
German government from February 1944 until April 1945. 

An October 1945 service discharge report of physical 
examination indicated no abnormalities.  When the veteran re-
entered service in February 1947 he presented for a service 
medical examination which reflected no abnormalities.  His 
March 1949 service discharge physical also showed no 
abnormalities.

A February 1968 RO rating decision denied the veteran service 
connection for chest pains.  The reasons given were that the 
evidence of record failed to show evidence of any chronic 
disease or disability incurred during the veteran's service.  
In an August 1968 statement of the case, the RO elaborated 
stating that military service, including POW status was not, 
standing alone, a sufficient legal basis to service connect 
all disabilities that become manifested after discharge from 
service.

In April 1971 the RO advised the veteran by letter that none 
of the evidence submitted by the veteran established that he 
experienced any POW-related diseases, including beriberi 
(including beriberi heart disease) which was a disease for 
which presumptive service connection would be recognized for 
a POW.  In March 1972 the RO sent essentially the same letter 
to the veteran, that is, none of the evidence submitted by 
the veteran to the RO as of March 1972 established the 
residuals of beriberi.

In March 1973 the RO sent a letter to the veteran stating 
again that he had not established the existence of any POW-
related diseases.  A June 1973 RO rating decision denied 
service connection for POW-related diseases.

During a December 1973 VA examination the veteran reported a 
history of chest pains.  The examiner noted the veteran's 
heart was normal in size, shape and position.  Heart sounds 
were noted as good and regular with no murmurs.  An 
electrocardiogram (EKG) was performed and the veteran was 
diagnosed with angina pectoris.  The examiner stated that no 
evidence of beriberi was found.

In January 1974 the RO wrote to the veteran.  Based upon the 
results of the December 1973 VA examination, the RO stated 
that the veteran did not have any disabilities that were 
incurred in or aggravated during service.  The accompanying 
rating decision, which was dated in December 1973, indicated 
there was no history of beriberi and service connection was 
denied.  This rating decision also denied service connection 
for angina pectoris.

In November 1981 the veteran presented for a VA examination.  
The veteran complained of occasional chest pain.  He stated 
his chest pains dated back approximately eighteen years.  The 
examiner noted past EKGs showed no abnormalities and heart 
sounds were normal with no murmur.  In part, the veteran was 
diagnosed with left sided chest pain, with unclear etiology, 
non-anginal.

A December 1981 RO rating decision continued denial of 
service connection for beriberi.

In June 1983 the veteran was diagnosed with angina by S.L., 
M.D..

In December 1983 J.B., M.D., noted the veteran's complaints 
of chest pains.  Dr. J.B.'s impression was probable stable 
angina.  In January 1984, Dr. J.B. changed the diagnosis of 
the veteran to angina pectoris.  In May and July 1984 the 
veteran reported no chest pains since January 1984 and Dr. 
J.B.'s impression was the veteran's angina was controlled and 
stable.  

In May 1984 an EKG was performed.  A.D., M.D., interpreted 
the results of the veteran's EKG stating the results were 
abnormal, inferior myocardial infarction and left ventricular 
conduction abnormality.  

In October 1985, Dr. J.B. examined the veteran and noted 
increased incidents of angina with exercise.  His impression 
was the veteran's angina was unstable.

Later in October 1985, J.G., M.D., examined the veteran.  Dr. 
J.G.'s notes indicated symptoms of the veteran's angina 
started in approximately 1983.  Dr. J.G. diagnosed the 
veteran with stable angina and indicated his cardiovascular 
examination was normal.

In 1986 the veteran was interviewed for a VA "POW Report".  
He stated he currently suffered from angina.  In March 1986 
the veteran completed VA Form 10-0048, "Former POW Medical 
History".  The veteran, who was a POW in Europe, indicated 
that his average daily diet did not consist of rice.  

In March 1986 the veteran presented for a VA medical 
examination that included an EKG.  The veteran reported that 
while he was a POW he suffered from malnutrition.  He stated 
he did not recall being diagnosed with beriberi when a POW.  
In part, the examiner diagnosed the veteran with coronary 
artery disease with angina pectoris.  Beriberi or residuals 
therefrom were not diagnosed.

The July 1986 RO rating decision granted service connection 
for beriberi with a noncompensable evaluation effective 
January 8, 1986.  In the narrative section of the rating 
decision the following was indicated: service connection had 
previously been denied for all claimed conditions; the 
veteran reported acquired dysentery, scabies and vitamin 
deficiency during captivity; the veteran also reported 
suffering from dysentery while a POW and weight loss.  
Resolving the benefit of the doubt on favor of the veteran, 
the RO found that dysentery, vitamin deficiency and beriberi 
were manifest to at least a degree of 10 percent disabling 
following separation from service, but these disabilities 
were not shown to be disabling to a compensable degree.  The 
rating decision further indicated that evidence had not been 
submitted to justify establishing service connection for a 
heart condition.  Service connection was denied for coronary 
artery disease with angina pectoris.

A May 1987 RO rating decision continued the noncompensable 
evaluation for beriberi and denial of service connection for 
coronary artery disease with angina pectoris.

In December 1994 the veteran presented for a VA coronary 
examination.  He was diagnosed with coronary artery disease.  
A January 1995 RO rating decision denied service connection 
for coronary artery disease secondary to beriberi, based in 
part upon the December 1994 examination.  The rating decision 
indicated that the denial of service connection was based 
upon the failure of the veteran to present evidence showing 
he experienced wet beriberi while a POW.  The rating decision 
further indicated that even though service connection was 
previously established for beriberi on a presumptive basis, 
based solely upon the veteran's status as a POW, no actual 
evidence were presented by the veteran that he in fact 
experienced wet beriberi.

A December 1995 RO rating decision again continued the 
noncompensable evaluation for service-connected beriberi.  
This rating decision also continued the denial of service 
connection for beriberi heart condition, stating that the 
previous rating decisions did not contain clear and 
unmistakable error (CUE) as asserted by the veteran.  It was 
stated that the veteran was awarded service connection for 
beriberi on the premise that he must have possessed the 
disorder because he was a POW, not because it was medically 
identifiable.  According to this rating decision, a 
noncompensable evaluation was assigned because no active 
medical symptoms were established by the medical evidence 
presented by the veteran.  As to wet or ischemic beriberi, 
the rating decision indicated medical evidence showing the 
veteran actually was symptomatic is required since wet 
beriberi, unlike the presumptive or dry beriberi, impacts the 
cardiac system.  According to the rating decision, no such 
medical evidence was presented by the veteran.  

A December 1995 statement of the case elaborated by stating 
that the veteran had not presented evidence showing that his 
heart disease was directly related to service-connected 
beriberi.  A February 1996 statement of the case explained 
that noncompensable evaluations of service-connected POW 
presumptive beriberi did not constitute CUE, essentially 
because service connection was awarded based upon his status 
as a POW, not based upon actual medical evidence that showed 
he suffered from beriberi.  The statement of the case 
indicated no active medical symptoms of beriberi were noted 
in the veteran's medical records.  A March 1996 RO rating 
decision continued this determination.

In May 1996, a RO rating decision granted service connection 
for coronary artery disease, status post coronary artery 
bypass graft secondary to beriberi and POW experiences, 
assigning a disability rating of 60 percent, effective 
September 22, 1993.  The rating decision was based upon a 
December 1994 VA examination that provided the veteran's 
diagnosis of coronary artery disease and amended regulations 
that include ischemic heart disease as part of beriberi for 
purposes of presumptive service connection. (See Analysis)

A September 1996 RO rating decision increased the evaluation 
for coronary artery disease secondary to beriberi to 100 
percent disabling.  That rating decision also determined that 
the July 2, 1986 RO rating decision that denied service 
connection for the asserted heart disease  did not constitute 
CUE.  The basis for this determination was that the revised 
regulations that allow service connection for ischemic heart 
disease on the basis of presumptive service connection for 
beriberi went into effect in August 1993 and did not exist in 
1986.  A December 1996 Statement of the Case stated the 
reasons underlying the September 1996 rating decision.

In a VA Form 9 received by the RO in January 1997, the 
veteran contended the July 2, 1987 rating decision 
constituted CUE because the RO incorrectly applied the POW 
presumptive service connection regulations regarding 
beriberi, including beriberi heart disease.  More 
specifically, the veteran contended that a VA cardiac 
examination should have focused upon his asserted beriberi as 
being related to a cardiac disorder in 1986, specifically 
coronary artery disease.  

The veteran died on January [redacted], 1997.  The certificate of 
death lists as causes arteriosclerotic cardiovascular disease 
with old and recent myocardial infarcts.  A February 1997 
rating decision granted service connection for the cause of 
the veteran's death.  

Contentions of the appellant

As noted above, the appellant now seeks VA benefits on an 
accrued basis, based on the veteran's claim, which was 
pending at the time of his death, that the July 1986 rating 
decision contained CUE.  The July 1986 RO rating decision 
granted entitlement to service connection for beriberi and 
assigned a noncompensable disability rating, effective 
January 8, 1986.  This rating decision also denied service 
connection for coronary artery disease with angina pectoris.

The veteran contended and the appellant now derivatively 
contends, see Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996), that the  July 1986 RO rating decision contained 
CUE because the 1986 VA examination did not include a cardiac 
examination and the RO did not correctly apply 38 C.F.R. 
§ 3.307, 3.309 (1986), the service connection presumptions 
that relate to former POWs by not service connecting the 
veteran's asserted coronary artery disease as related to 
beriberi.

Analysis

Initially, the Board notes that the RO has acknowledged that 
the grant of service connection for beriberi in the July 1986 
RO rating decision was not based on any medical evidence that 
beriberi or its residuals existed at that time, but rather by 
the RO's interpretation of the presumptive service connection 
regulations pertaining to POWs.  38 C.F.R. § 3.307, 3.309 
(1986).  As stated in the July 1986 rating decision, the 
veteran's status as a former POW combined with his assertions 
that he suffered from dysentery, vitamin deficiency and 
weight loss when a POW, provided the RO with the basis upon 
which presumptive service connection could be granted for 
beriberi under 38 C.F.R. § 3.307, 3.309, without any actual 
medical evidence of beriberi residuals.  The Board will not 
revisit that aspect of the July 1986 decision, aside from 
indicating that under current law service connection may not 
be granted unless a current disability exists.  See, e.g., 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The July 1986 rating decision in essence granted service 
connection for beriberi but found that there were no 
residuals associated with beriberi, to include beriberi heart 
disease.  The service-connected beriberi was rated as 
noncompensably disabling.  The decision further denied 
service connection for the veteran's heart disease with 
angina as not being related to service.

The rationale and distinctions noted above were cited by the 
RO in May 1987, January 1995, December 1995 and March 1996 
rating decisions, as well as December 1995 and February 1996 
statements of the case, as the singular reason for denying 
service connection for coronary artery disease as related to 
beriberi.  In contrast, the Board notes that the May 1996 RO 
rating decision that granted service connection for coronary 
artery disease as secondary to beriberi, was based upon the 
amendments to 38 C.F.R. § 3.309 that added ischemic heart 
disease to the definition of beriberi if the veteran 
experienced localized edema as a POW during captivity.   
38 C.F.R. § 3.309 did not include this provision in July 
1986.  See Russell.

The Board notes the veteran sent to the RO for inclusion in 
his claims folder a copy of Allin v. Brown, 6 Vet. App. 207 
(1994).  In this decision, the Court ruled that CUE existed 
when amended regulations were not applied by the RO if the 
new regulations were in effect prior to the rating decision.  
As previously stated, a number of years after the 1986 rating 
decision, 38 C.F.R. § 3.309 was amended.  Specifically, the 
law liberalizing the Former Prisoner of War Benefits Act of 
1981, Pub. L. No. 97- 37, 95 Stat. 935-37 [codified at 38 
U.S.C.A. § 1112(b)] was enacted.  On July 12, 1994, 38 C.F.R. 
§ 3.309(c) was amended, effective August 24, 1993, to 
indicate that the term "beriberi heart disease" included 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  Since the amendment was 
effective after the 1986 rating decision, the failure to 
apply it does not constitute CUE.  See Allin v. Brown, 6 Vet. 
App. 207, 211 (1994).

Thus, the Board finds no merit to the contention that VA POW 
regulations were not properly applied.  If the appellant is 
contending that any and all diagnosed heart diseases should 
have been considered beriberi heart disease, there is no 
support in the regulation for that proposition.  The 
regulation specifically applied the qualifying adjective 
"beriberi" before "heart disease".  See 38 C.F.R. § 3.309 
(1986).

The Board notes that the veteran's service medical records, 
as well as reports of 1973, 1981 and March 1986 VA medical 
examinations were available to the RO in 1986.  No fewer than 
five private medical examinations of the veteran were also 
then available to the RO.  The Board has carefully reviewed 
this body of medical evidence and notes that none of these 
reports, including the March 1986 VA medical examination, 
diagnosed the veteran with beriberi or any residuals thereof, 
including beriberi heart disease or any disease of the 
peripheral nerves, cardiorespiratory or digestive system.   
See 38 C.F.R. § 4.88a, Diagnostic Code 6314.

As to the second assertion that the 1986 RO rating decision 
contained CUE because that the veteran was not afforded a VA 
cardiac examination, no specific basis has been presented for 
such contention, aside from the suggestion that an 
examination by a cardiologist would have uncovered beriberi 
heart disease.  Setting aside the fact that beriberi heart 
disease has never been identified by any physician, the March 
1986 VA examination was a specialist examination, namely a 
POW specialist examination.  Moreover, the veteran was in 
fact given an EKG examination as part of the March 1986 VA 
examination, and the examiner did conduct a cardiac 
examination and diagnosed the veteran with coronary artery 
disease, angina pectoris.  

More significantly, even if the veteran's heart had not been 
examined, the RO's failure to do so could not have been 
considered CUE.  An attack on improper procedure, such as the 
VA's fulfillment of the duty to assist, cannot be the basis 
of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994). 

In short, the appellant has not established that the correct 
facts were not before the RO in 1986 or that regulatory 
provisions applicable in 1986 were incorrectly applied by the 
RO.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The 
veteran, and the appellant derivatively on behalf of the 
veteran, have not established that the 1986 RO rating 
decision contained CUE, but instead highlighted a mere 
disagreement as to how the RO weighed the facts.  The Board, 
therefore, denies the accrued claim for CUE regarding the 
July 1986 rating decision.

The May 1987 RO rating decision

Factual background

A February 1968 RO rating decision denied the veteran service 
connection for frostbite.  The reasons given were that the 
evidence of record failed to show evidence of any chronic 
disease or disability incurred during the veteran's service 
during World War II.  

In December 1973 the veteran presented for a VA examination.  
The veteran reported frostbite of his hands and feet in 1945.  
He stated that his feet become numb during cold weather.  The 
examiner noted the veteran's feet and fingers were cooler 
than normal and his feet were discolored.  X-rays of the 
veteran's feet and hands showed no remarkable abnormalities 
of bone or joint.  The veteran was diagnosed with a history 
of frostbite of the feet and hands.

In his 1986 VA "POW Report", the veteran stated he 
experienced frostbite as a POW.  In March 1986 the veteran 
completed VA Form 10-0048, "Former POW Medical History". He 
indicated that he experienced numbness, tingling or pain in 
his fingers and feet, numbness and weakness in his arms and 
legs and swelling in his legs or feet while a POW.  The 
veteran stated that he was exposed to the cold while in 
captivity and suffered from frostbite as a POW.

During the March 1986 VA medical examination the veteran 
reported that while he was a POW he suffered from frostbite 
in his fingers and toes, but did not believe he suffered 
permanent injury.  He further stated he experienced 
discomfort in his fingers and toes on a transient basis when 
exposed to very cold weather.  On physical examination, the 
extremities were normal.  Frostbite and/or residuals 
therefrom were not diagnosed.

In the May 1987 rating decision, the RO denied service 
connection for frostbite.  The RO stated: "The current 
review of the record, in accordance with Public Law 99-576, 
is again negative for residuals of frostbite although the 
rating agency concedes veteran may have been exposed to 
cold/wet conditions while he was a POW."

Service connection was never granted for frostbite.

Contentions of appellant

The veteran contended and the appellant asserts that CUE 
existed in the May 1987 RO rating decision because the RO 
incorrectly applied the service connection presumptions that 
relate to POWs.

Analysis

The Board first notes that the regulatory provisions in 
existence in May 1987 regarding POWs and service connection, 
see 38 C.F.R. § 3.307, 3.309, did not include frostbite as a 
disease for which presumptive service connection would be 
granted.  Amendments to 38 C.F.R. § 3.309 that were effective 
after May 1987 (see 53 FR 23236, June 21, 1988) added organic 
residuals of frostbite as a disease for which presumptive 
service connection would be granted for a POW.  An 
examination of whether CUE existed in the May 1987 RO rating 
decision considers the regulations in effect at that time.  
See Russell.  The failure to apply the later amendment in May 
1987 does not constitute CUE.  See Allin.

Moreover, and significantly, the appellant's contention fails 
to consider a prerequisite to the applicability of 38 C.F.R. 
§ 3.307 and 3.309, that is a diagnosis of frostbite residuals 
in 1987.  Service connection presupposes a diagnosis of a 
current disease, in this case frostbite.  Cf. Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In 1973 a VA examination 
resulted in a diagnosis of frostbite by a history only, and 
during the 1986 VA examination the veteran was not diagnosed 
with frostbite residuals.  The RO, as indicated in the quote 
above, denied the claim in May 1987 because frostbite had not 
been identified medically.  

The Board considers the assertions of CUE to be a mere 
disagreement as to how the facts were weighed.  For CUE to 
exist in the May 1987 RO rating decision, however, error must 
be shown as undebatable.  Such is manifestly not the case 
here.  Since the veteran was not diagnosed with frostbite 
during three VA medical examinations and numerous private 
examinations that were available to the RO in May 1987, and 
there is indeed no medial diagnosis of frostbite in the 
medical records at that time, the appellant contention of CUE 
fails.  The Board, therefore, denies the claim for CUE 
regarding the May 1987 rating decision.



CONTINUED ON NEXT PAGE


ORDER

CUE has not been demonstrated in July 1986 and May 1987 
rating decisions.  Entitlement to accrued benefits is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





 

  Beriberi is a disease caused by deficiency of thiamine (vitamin B) and characterized by polyneuritis, cardiac 
pathology and edema.  The epidemic form is found primarily in areas in which white (polished) rice is the 
staple food, as in Japan, China, the Philippines, India and other countries of Southeast Asia.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 193 (28th ed. 1994).
  "Edema is 'the presence of abnormally large amounts of fluid in the intercellular tissue spaces of the body', 
Dorland's Medical Dictionary 528 (28th ed. 1994)."  Evans v. Brown, 9 Vet. App. 273, 277 (1996).

